     6:17-cv-00293-JHP-SPS Document 206 Filed in ED/OK on 04/10/19 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                        )
                                      )
                    Plaintiff,        )
                                      )
v.                                    )     Case No. CIV-17-293-JHP-SPS
                                      )
CORE CIVIC, INC., ET AL.,             )
                                      )
                    Defendants.       )


  APPLICATION TO STAY PROCEEDINGS AND REQUEST FOR
 ORDER REQUIRING SPECIAL REPORT AND BRIEF IN SUPPORT

         COME NOW Defendants Cincotta and Knutson, by and through

Assistant Attorney General Kari Y. Hawkins, and request this Court to stay

the proceedings in the above styled matter and order the Oklahoma

Department of Corrections (AODOC@) to submit a Martinez report, also known

as a Special Report, pursuant to Martinez v. Aaron, 570 F.2d 317 (10th Cir.

1978). In support of this request, Defendants offer this brief in support, as set

forth below.

                                 BRIEF IN SUPPORT

         In Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir. 1978), the Tenth

Circuit approved the practice of a court-authorized investigation and report

conducted by corrections officials Ato undertake a review of the subject matter

of the Complaint@ in order to provide the court with additional information for
 6:17-cv-00293-JHP-SPS Document 206 Filed in ED/OK on 04/10/19 Page 2 of 4



the processing of the prisoner=s claim. The Martinez Court deemed the

investigation and report Ato be not only proper but necessary@ to fully consider

the issues brought before the court. Id. The Tenth Circuit ultimately held that

the district court properly dismissed the Martinez plaintiff’s claim as being

frivolous under 28 U.S.C. §1915 after ordering and reviewing such a report.

Id.

      The Martinez procedure has been regularly upheld and recommended.

See, Johnson v. Parke, 642 F.2d 377, 378 (10th Cir. 1981); Robinson v. Benton,

579 F.2d 70 (10th Cir. 1978); Martinez v. Chavez, 574 F.2d 1043 (10th Cir. 1973)

(review of county jail conditions); Wiggins v. New Mexico State Supreme Court

Clerk, 664 F.2d 812, 817 (10th Cir. 1981):    (Awe suggest that the procedures,

order and practice expressly approved by this Court in Martinez v. Aaron,

[citation omitted] may be applicable@).

      This Court would similarly benefit from a Special Report that addresses

the facts of the incidents alleged in Plaintiff Complaint and ODOC policies

relevant thereto.   Specifically, as a threshold matter, the Special Report

would include all grievance records, thereby aiding the Court in its

determination of whether Plaintiff exhausted administrative remedies prior to

commencement of suit, as required by law. The Special Report would also




                                          2
 6:17-cv-00293-JHP-SPS Document 206 Filed in ED/OK on 04/10/19 Page 3 of 4



contain all ODOC policies, administrative/facility records, and inmate-specific

documentation relevant to Plaintiff’s claims.

      The Tenth Circuit has expressly approved the use of Martinez Reports

for the purpose of developing a record for determining Awhich facts alleged in

the Complaint were relevant, accurate, and subject to bona fide dispute.@

Chavez, 574 F.2d at 1046. See also Phillips v. Carey, 638 F.2d 207, 208 (10th

Cir. 1981), which noted that the facts of the incidents complained of by

plaintiff inmates are often not before the Court in any sufficient degree, thus

necessitating a Martinez Report. “The purpose of the Martinez report is to

identify and clarify the issues plaintiff raises in his complaint.” Gutierrez v.

Torres, 416 F. App=x 764, 766 n. 4 (10th Cir. 2011) (unpublished opinion)

(citing Hall v. Bellmon,935 F.2d 1106, 1112 (10th Cir. 1991). The Martinez

report assists in “develop[ing] a record sufficient to ascertain whether there

are any factual or legal bases” for the alleged claims. Breedlove v. Costner, 405

F. App=x 338, 343 (10th Cir. 2010) (unpublished opinion) (citing Hall, 935 F.2d

at 1109).

      For the foregoing reasons, the Defendants urge this Court to issue an

Order staying proceedings against them herein for at least sixty (60) days and

requiring the Oklahoma Department of Corrections to submit a Special

Report pursuant to the authority set forth above.

                                       3
 6:17-cv-00293-JHP-SPS Document 206 Filed in ED/OK on 04/10/19 Page 4 of 4



                              Respectfully submitted,


                              /s/ Kari Y. Hawkins
                              KARI Y. HAWKINS, OBA # 19824
                              Assistant Attorney General
                              Oklahoma Attorney General’s Office
                              Litigation Section
                              313 NE 21st Street
                              Oklahoma City, OK 73105
                              Telephone: (405) 521-3921
                              Facsimile: (405) 521-4518
                              Email: Kari.Hawkins@oag.ok.gov
                              Attorney for Defendants


                      CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of April, 2019, I electronically
transmitted the attached document to the Clerk of the Court using the ECF
system for filing and transmittal by U.S. Mail to the following person who is
not an ECF registrant:

Ezekiel Davis, DOC # 186754
Oklahoma State Penitentiary
P.O. Box 97
McAlester, OK 74502
Plaintiff Pro se

                                               /s/ Kari Y. Hawkins
                                               Kari Y. Hawkins




                                      4
